In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             _______________________

                                  No. 07-13-00104-CR
                             ________________________


                          DAVID MAX ALLEN, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                   Hale County, Texas
              Trial Court No. A19251-1209, Honorable Edward Self, Presiding


                                     June 4, 2013

                        ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant David Max Allen appeals from his conviction for driving while

intoxicated. The district clerk has requested an extension of time to file the record,

stating that appellant has not paid or made arrangements to pay for the record.

      Appellant’s counsel filed a motion to withdraw the notice of appeal on April 25,

2013, representing that appellant was requesting the appeal be dismissed. However,

the motion was not signed by appellant, and counsel was directed to file a corrected
motion with appellant’s signature. The latter is required by Texas Rule of Appellate

Procedure 42.2(a). To date, no corrected motion has been received by this court.

       Accordingly, we abate this appeal and remand the cause to the 242nd District

Court of Hale County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant is entitled to a free record.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by July 3, 2013.

Should further time be needed to perform these tasks, then same must be requested

before July 3, 2013. Finally, the obligation of the court clerk and court reporter to file the

appellate record is stayed until further notice.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2